Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Blakeslee on 16 February 2022.
Claim 12 has been amended as follows:
12.	(Currently Amended) The water filter of claim 1, comprising at least one keyed mating arrangement on an exterior facing surface of the first end ,each including at least one protrusion having a neck portion that extends from the water treatment cartridge and a head portion on the neck portion, wherein the head portion is larger in diameter than the neck portion and wherein the second locking configuration is at least one recess on an exterior facing surface of the second end.
The following is an examiner’s statement of reasons for allowance: The claims remain deemed distinguished over all of the prior art for reasons made of record with the Non-Final Rejection of 10/20/2021. The Terminal Disclaimer filed 01/20/2022 has been approved thus obviating the Obviousness Double Patenting rejections. The amendments to claim 12 are for purposes of mitigating 35 U.S.C. 112 (b) issues regarding claim dependency and are supported by claim 11 as originally filed and the Specification at paragraphs [0068-0072].

JWD
02/16/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778